DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on May 31, 2022 after final rejection on December 30, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 9, 10, 12, 15, and 20-25 are now pending in the application. Claim 9, as currently amended, is presented for examination. Claims 10, 12, 15, and 20-25, as previously presented, are now presented again for examination. Claims 1-8, 11, 13-14, and 16-19 have been canceled.
Response to Arguments
Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 
Applicant argues (on page 9 of Applicant’s Remarks) the display of Kim’830 is not capable of functioning independent of the pen/pen housing, because the display requires power supply 460 and PCB 452 to operate. However, Examiner notes that the flexible display of Kim ‘830 was substituted to include by the flexible display of Takahashi, where flexible display 800 (see Figure 13B in Takahashi) operated independently (see Paragraphs [0187]-[0190] in Takahashi), thus independent of power supply 460 and PCB 452 in Kim ‘830. Examiner also notes that flexible display 410 and rotational shaft 448 of Kim ‘830 could be removed (now with the extended slot of Chang -- see below) with the PBC connected to display and the stylus pen still in use. However, no structural language is present in the claims regarding Applicant’s arguments that a PCB is must be present in the flexible display to render the display operational when removed from the pen housing. 
Examiner maintains that the flexible display could be removed (i.e. extended through the opening) during use, but agrees with Applicant that the extended slot of Adamberry would not allow for the removal of both the flexible display and the rotating shaft of Kim ‘830 while the pen was in use (see page 7 of Applicant’s Remarks), as clarified in newly amended claim 9. However, Examiner believes Chang (US Patent No. 4872775) overcomes that functional language by teaching a slot extended to the top of the pen, as opposed to the bottom of the pen, where the flexible display and shaft could both be removed with the tip of the pen remaining intact and capable of being used with the mobile device.  
Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12 is dependent on canceled claim 11. For the purposes of examination, claim 12 is held to be dependent on claim 10.  Examiner recommends making claim 12 dependent on an un-canceled claim to overcome this objection. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 2018/0188830, hereinafter Kim ‘830) in view of Takahashi (U.S. Publication No. 2013/0273405), Chang (US Patent No. 4872775), Zhang (CN Publication No. 108320669A with reference made to the provided machine translation), and Kang (U.S. Publication No. 2020/0274393).
Regarding claim 9, Kim ‘830 discloses display apparatus, comprising a flexible display panel (first display 410) and a mobile terminal (Paragraph [0071], “Electronic devices presented herein may be implemented using a variety of different types of terminals. Examples of such terminals include cellular phones, smartphones, user equipment, laptop computers, digital broadcast terminals”), wherein the flexible display panel (410) includes a first end (end attached to shaft 448) and a second end (end attached to second display 420), the first end (end attached to shaft 448) is located at a side of the flexible display panel (410), and the second end (end adjacent to second display 420) is located at an opposite side of the flexible display panel (420 located opposite 448); 
wherein a first end (Figure 43, end attached to 448) of a flexible display panel (410) is provided with a rotating shaft (448) in parallel with a surface of the flexible display screen (screen of 410) and one end of the rotating shaft (448) is provided with a rotating portion (motor 450) for rotating the rotating shaft (Paragraph [0229], 450 rotating 448 which rolls and unrolls 410).
Kim '830 also discloses a stylus pen (Figures 40-59, 100), the stylus pen (100) is hollow (Figure 42, 100 having hollow housing 101), an outer surface (101) of the stylus pen (100) is provided with an opening (442), and the opening (442) is configured to allow the 4Application No.: 16/620,012Docket No.: P191250US00first end (end attached to shaft 448) of the flexible display panel (410) to be slid into the stylus pen (100) with the rotating portion (450) exposed outside the stylus pen (100) to rewind the flexible display panel (410) into the stylus pen (100), wherein the flexible display panel (410) is capable of being wrapped around the stylus pen (100) to be inserted into a slot (see 112 in Kang below), and the opening (442) is also configured to allow the flexible display panel (410) to be pulled out of the stylus pen (100) in use (410 being pulled out/extended for viewing purposes through opening 442 during use), and the rotating shaft (448) is attached to the flexible display screen (410).
	Kim ‘830 does not disclose wherein the flexible display panel includes a flexible display screen and a power supply module; the power supply module includes a flexible substrate and a plurality of battery cells distributed in an array on one side of the flexible substrate, adjacent battery cells of the plurality of battery cells on each line in a first direction are connected in series by a flexible connector to form a plurality of lines of battery cells, and the plurality of lines of battery cells are connected in parallel through a first electrode; 
wherein the opening is open at one end of the stylus pen, and the opening is configured to allow the first end of the flexible display panel to be slid into the stylus pen with the rotating portion exposed outside the stylus pen to rewind the flexible display panel into the stylus pen, and the rotating shaft is configured to allow the flexible display screen attached with the rotating shaft to be separated with the stylus pen in use; and 
the flexible display panel further includes a plurality of first charging coils connected in series or parallel on the flexible display screen, the mobile terminal further comprises a second charging coil in the slot, and the second charging coil is configured to cooperate with the first charging coils to charge the plurality of battery cells when the flexible display panel is inserted into the slot, wherein the mobile terminal includes a slot, where the slot is configured to allow the stylus pen to be inserted into
Takahashi teaches a display device (800) comprising: a flexible display panel (Figure 13b, 801), wherein the flexible display panel (801) includes a flexible display screen (surface of 801 including 802) and a power supply module (Figures 1 and 2, 100; see also Paragraph [0177]), wherein the power supply module (100) of the flexible display panel (801) includes a flexible substrate (101) and a plurality of battery cells (102) distributed in an array on one side of the flexible substrate (top side of 101 in Figure 2), adjacent battery cells (102s being adjacent within each row) of the plurality of battery cells (102) on each line (rows of 102s connected along 103a and 104a) in a first direction (row direction) are connected in series (Paragraph [0049], 102s electrically connected in series) by a flexible connector (103a) to form a plurality of lines of battery cells (rows of 102s connected along 103a and 104a), and the plurality of lines of battery cells (rows of 102s connected along 103a and 104a) are connected in parallel (rows of 102 connected in parallel through 103b; NOTE: The phrase “connected in parallel” as used here is being interpreted as a physical, non-electric connection of lines of battery cells) through a first electrode (103b).
Chang teaches an opening (slit 12) that is open at one end (top end of pen holder 1) of a pen housing (housing of pen holder 1), wherein the rotating shaft (axle 43) is configured to allow a paper roll (6) attached with the rotating shaft (43) to be separated with the pen (1) in use (Figure 1, axle 43 and roll 6 are removed from the top of the pen, where bottom of pen is capable of being in use, especially for the stylus pen of Kim ‘830, where the tip 102 shown in Figure 43, would remain functional).
Zhang teaches (in Figures 1–5) a flexible display panel (flexible display module 100) including a plurality of first charging coils (charge coils 20) connected in series or parallel (Figure 1, three coils connected in parallel at top edge of display) on a flexible display screen (flexible display screen 10). 
Kang teaches mobile terminal (electronic device 101) including a slot (receiving space 112), where the slot (112) is configured to allow the stylus pen (digital pen 201) to be inserted into, and a second charging coil (detecting coil 1101) in the slot (receiving space 112), wherein the second charging coil (1101) is configured to cooperate with a first charging coil (coil 523) to charge a battery (Figure 5, 536) when the stylus pen (Figure 5, 500) is 3Application No. Not Yet AssignedDocket No. P191250US00inserted into the slot (112). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the mobile terminal and stylus of Kim ‘830 to include the extended opening of Chang; the power module and operational device of Takahashi; the first charging coils of Zhang; slot of Tang; and second charging coil of Kang. The motivation to modify the flexible display of Kim ‘830 to include the power module of Takahashi would have been to provide a thinner flexible display (Paragraph [0190] in Takahashi) and increase the functionality of the flexible display with an operation button so as to allow users to independently turn the display on and off or switch between display videos (Paragraph [0189] in Takahashi). The motivation to modify pen housing of Kim ‘830 to include the extended opening taught by Chang would have been to provide for an easier installation/removal method for the flexible display that would prevent the user from having to fish the first display through the opening. The motivation to have modified the flexible display of Kim ‘830 to include the first charging coils of Zhang would have been allow the flexible display to be wirelessly charged (Page 2, lines 7–11 under “description” in Zhang). The motivation to have modified the mobile terminal of Kim ‘830 to include the slot and second charging coil of Kang would have been to allow the user to store the stylus pen and charge the battery of the stylus pen without the need for a physical connection between the mobile terminal and stylus or a separate charging device (Paragraph [0008] in Kang).
Regarding the functional language “capable of being wrapped around the stylus pen to be inserted into a slot”; “configured to allow the flexible display panel to be pulled out of the stylus pen in use”; and “configured to allow the flexible display panel attached with the rotating shaft to be separated with the pen in use” since the structure of the device of Kim '830 as modified by Takahashi, Chang, Zhang, and Kang is identical to the claimed structure, the device of Kim '830 as modified by Takahashi, Chang, Zhang, and Kang is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. (See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function... A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”) In the instant case, the flexible display is capable of wrapping about the pen and thus capable of being inserted into the slot of a mobile terminal, such as recess 112 in Kang. Also, the flexible display and rotating shaft may be removed from the stylus pen when the stylus pen is in use because the extended opening taught by Chang is as the top of the stylus pen housing. Thus, the top of the stylus pen may be disassembled, so as to allow the shaft/flexible display to be removed without disturbing the use of tip 102 (see Figure 47 in Kim ‘830) and allow the flexible display to operate independent of the pen (due to the power module of Takahashi). 
Regarding claim 10, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches the display apparatus according to claim 9, and further teaches (in Takahashi) wherein the flexible display panel (801) further includes a wireless signal receiver (804) on a non-display area of the flexible display screen (802), and the wireless signal receiver (804) is configured to receive image signals for display (804 being a sending and receiving device) (see Paragraphs [0187]-[0189]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the wireless signal receiver of Takahashi to the flexible display of Kim '830 as previously modified by Takahashi, Chang, Zhang, and Kang. Doing so would have allowed the display to remotely communicate and interact with a host device (see Paragraphs [0187]-[0189] in Takahashi).  
Regarding claim 12, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches display apparatus according to claim 10, and further teaches (in Takahashi) wherein the flexible display panel (801) further includes a power switch (803) on the non-display area of the flexible display screen (802) (see Figure 13b), and the power switch (803) is configured to control operational states of the flexible display screen (802) (Paragraphs [0187]-[0189], operational button 803 turning on and off power).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the operation buttons of Takahashi to the display of Tang as previously modified by Kim '830, Adamberry, and Takahashi. Doing so would have increased operability by allowed the user to control the power to the display, independent of whether the display was in a rolled or unrolled state. 
Regarding claim 20, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches the display apparatus according to claim 9, and further teaches (in Kim ‘830) wherein the second end (end adjacent to 420) is provided with a protrusion (Figures 41-44, 420) for snapping into the opening (Figure 43, 420 fitting into opening 442) and the protrusion (420) is configured for pulling the flexible display panel (410 in Kim ‘830 corresponding to 801 in Takahashi) out of the stylus pen (100) (user capable of pulling out 410 by 420).
Regarding claim 21, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches the display apparatus according to claim 9, and further teaches (in Takahashi) wherein the power supply module (100) includes a first power interface (103c) at an edge of the flexible substrate (101) (see Figure 1A) and the first power interface (103c) is connected to the plurality of battery cells (102) (Figure 1A, 103c connected to 102 through 103a and 103b) and is configured to electrically connect the plurality of battery cells (102) to a second electrode of a flexible display screen (802) for supplying power to the flexible display screen (802).
Regarding the functional limitation “is configured to electrically connect the plurality of battery cells to a second electrode of a flexible display screen for supplying power to the flexible display screen,” since the structure of the device of Kim '830 as modified by Takahashi, Chang, Zhang, and Kang is identical to the claimed structure, the device of Kim '830 in view of Takahashi, Chang, Zhang, and Kang is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. (See MPEP § 2114 I & II, "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function… A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus' if the prior art apparatus teaches all the structural limitations of the claim.”) In the instant case, the first power interface taught in Takahashi is provided for electrical connections outside power storage device 100 (Paragraph [0041]) and incorporated as the power structure of a flexible display (Figures 13A–13B), and is therefore capable of performing the recited function.
Regarding claim 22, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches the display apparatus according to claim 21, and further teaches (in Takahashi) wherein the power supply module (100) includes a second power interface (104c) at an edge of the flexible substrate (101) (see Figure 1A), the second power interface (104c) is connected to the plurality of battery cells (102), and the second power interface (104c) is configured as an interface for charging the plurality of battery cells (102).
Regarding the functional limitation “the second power interface is configured as an interface for charging the plurality of battery cells,” since the structure of the device of Kim '830 as modified by Takahashi, Chang, Zhang, and Kang is identical to the claimed structure, the device of Kim '830 as modified by Takahashi, Chang, Zhang, and Kang is considered to be as capable of performing the function as the claimed invention, absent any claimed structural difference. (See quote from MPEP § 2114 I & II above.) In the instant case, the first power interface of taught in Takahashi is provided for electrical connections outside power storage device 100 (Paragraph [0043]) and incorporated with various charging circuitry (Paragraph [0056]), and is therefore capable of performing the recited function.
Regarding claim 23, Kim '830 in view of Takahashi, Chang, Zhang, and Kang the display apparatus according to claim 9, and further teaches (in Takahashi) wherein the power supply module (100) includes a flexible packaging film layer (Paragraph [0051], protective film layer), and the flexible packaging film layer (protective film layer) is configured to cover and encapsulate the plurality of battery cells (Paragraph [0051], protective film layer covering power storage elements).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the protective film of Takahashi with the power module of Kim '830 as previously modified by Takahashi, Chang, Zhang, and Kang. Doing so would have prevented against corrosion (Paragraph [0051] in Takahashi). 
Regarding claim 24, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches the display apparatus according to claim 9, and further teaches (in Takahashi) wherein the first direction (Figure 1A, lateral direction) is a row direction, a column direction or a diagonal direction (Figure 1A, 102s connected in series in lateral (row) direction and the series of power storage elements connected in parallel in longitudinal (column) direction).
Regarding claim 25, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches the display apparatus according to claim 9, and further teaches (in Takahashi) wherein the flexible connector (103a of 103) is composed of an insulating material (Paragraphs [0046]-[0047], 103 including an insulator such as polyimide).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the insulating material of Takahashi with the power module of Kim '830 as previously modified by Takahashi, Chang, Zhang, and Kang. Doing so would have protected the power module by preventing against corrosion and short circuits. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Publication No. 2018/0188830, hereinafter Kim ‘830) in view of Takahashi (U.S. Publication No. 2013/0273405), Chang (US Patent No. 4872775), Zhang (CN Publication No. 108320669A with reference made to the provided machine translation), Kang (U.S. Publication No. 2020/0274393), and Kim (U.S. Publication No. 2010/0222110, hereinafter Kim ‘110).
Regarding claim 15, Kim '830 in view of Takahashi, Chang, Zhang, and Kang teaches the display apparatus according to claim 9, where the stylus may transmit/received content to another device (see Paragraph [0023] in Kim ‘830), but does not explicitly teach wherein the mobile terminal comprises a wireless signal transmitter for outputting image signals.
	However, Kim ‘110 teaches where a mobile terminal (100) comprises a wireless signal transmitter (Figure 7, coupling unit 210 and connection unit 230) for outputting image signals (see Figure 33A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the coupling and connection units in Kim ‘110 with the mobile terminal of Kim '830 in view of Takahashi, Chang, Zhang, and Kang. Doing so would have allowed the mobile terminal to wirelessly communicate with the flexible display (Paragraphs [0196]–[0200] in Kim ‘110) so as to allow the user to communicate with or control the mobile terminal from afar (see Figures 30–37 in Kim ‘110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841